Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000737
                                                         07-AUG-2015
                                                         02:15 PM



                           SCWC-14-0000737


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I




                             DERRICK SMITH

                   Petitioner/Petitioner-Appellant,


                                 vs.


                          STATE OF HAWAI'I,

                   Respondent/Respondent-Appellee.



        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

    (CAAP-14-0000737; S.P.P. NO. 10-1-0007 (FC-CR NO. 03-1-0277))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, C.J., Nakayama, McKenna, JJ.,

   and Circuit Judge Chang, in place of Pollack, J., recused,

              with Wilson, J., dissenting separately)


          Petitioner/Petitioner-Appellant Derrick Smith’s


Application for Writ of Certiorari filed on June 25, 2015, is


hereby rejected.


          DATED:    Honolulu, Hawai'i, August 7, 2015.

Reginald P. Minn                /s/ Mark E. Recktenwald

for petitioner

                                /s/ Paula A. Nakayama

Stephen K. Tsushima

for respondent                  /s/ Sabrina S. McKenna


                                /s/ Gary W.B. Chang